Hawkins, P. J.
1. The effect of the appropriation of “funeral benefits” made by the Odd Eellows’ Society, in this,case, was to relieve the estate from the payment of the funeral expenses of deceased. This is the plain reading of the laws of that order. The object ot the one hundred and nineteenth section was simply lo exclude any claim of ownership in the “benefits” in the lifetime of the brother as property. There is nothing in the laws in evidence to show that reimbursement was intended. It was clearly a donation, and extinguished the claim as against the estate. The accountant, is not, therefore, entitled to credit therefor.
2* The widow is not entitled to receive three hundred dollars out of the proceeds of the sale oí her deceased fius-band’s real estate on distribution, without a previous ap-*137praisement, as provided by the Act ot April, 1849: Purd. Dig. 460, pl. 70; Hoffman’s Appeal, 31 Pa. St. Rep. 329.
The appraisement in the present case relates entirely to the personal estate of decedent. No mention is made by the appraisers Of the real estate, and the action of the court must be presumed to have had reference to what appeared to have been done by them in the premises. The election winch appears endorsed on the appraisement may have been, and probably was, written after the paper passed out of their hands. But whether it was or not, it is too indefinite in terms to be a guide to the appraisers. It does not indicate what- specific properly she wished.
Agnes Nixon appealed, and the Supreme Court filed the following opinion and decree:
Per Curiam.
We do not perceive any error in this record. The payment ot the funeral expenses of the deceased by the < 'dd Fellows’ Society extinguished the debt, and consequently left nothing for the administratrix to pay on that account. The appellant did not qualify herself to demand the remainder of the three hundred dollar provision for the widow of a decedent in money out of the sale of the real estate. This is the result of the authorities: Hoffman’s Appeal, 31 P. F. Smith, 329.
Decree affirmed, with costs, to be paid by appellant,and the appeal is dismissed. — Pittsburg Legal Journal.
Promissory note — transfer op — collaterals follow— now redeemed — limitation of action — Where the holder of a'promissory note tiansfers it to a third party it carries with it all collateral securities for its payment. Where the maker ot a promissory note wishes to regain possession and unincumbered ownership of a chattel pledged lor the payment of such noto, he should tender paymeut in full to the holder of the same for the amount due thereon. Even when an action on the note is baired by the statute of limitation, the owner of the securities is not entitled to them without such payment or tender. Jones vs. Merchants’ Bank. 4 Rob. 221; Jarvis vs. Rogers, 15 Mass. 389. Texas Court ot Appeals, March, 1879. Davis vs. Wrigley.